Exhibit 10.2

GUARANTY AND SURETYSHIP AGREEMENT

IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association (“PNC Bank”) and various other financial institutions from time to
time (PNC Bank and such other financial institutions are each a “Lender” and
collectively, the “Lenders”) pursuant to that certain Credit Agreement, dated
October 13, 2010, by and among Mine Safety Appliances Company, a Pennsylvania
corporation (the “Debtor”), the Guarantors (as defined in the Credit Agreement)
party thereto, the Lenders and PNC Bank, as administrative agent for the Lenders
(PNC Bank, in such capacity, the “Agent”) (as amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), intending to be legally
bound hereby, and to induce the Lenders to maintain or extend credit to the
Debtor, MSA International, Inc., a Delaware corporation (the “Guarantor”),
effective the 18th day of November, 2011 (the “Effective Date”), hereby jointly
and severally with each of the other Guarantors (as defined in the Credit
Agreement):

1. Becomes an absolute and unconditional guarantor and surety as though it were
a primary obligor to the Agent and the Lenders, their respective successors,
endorsees and assigns, for (i) the prompt payment and performance when due
(whether at maturity, by declaration, acceleration or otherwise) of all existing
and future liabilities and obligations (including, without limitation, the
Obligations (as defined in the Credit Agreement)) of the Debtor to the Agent and
the Lenders including, without limitation, all extensions, modifications,
renewals thereof and substitutions therefor, whether absolute or contingent,
direct or indirect, matured or unmatured, sole, joint or several, of any nature
whatsoever, without regard to the validity, enforceability or regularity thereof
including, without limitation, continuing interest thereon in accordance with
the terms thereof and all expenses (including any legal expenses) incurred by
the Agent or any Lender in enforcing any rights with regard to or collecting
against the Guarantor under this Guaranty and Suretyship Agreement (this
“Agreement”) and (ii) the due and punctual performance of and/or compliance with
all of the terms, conditions and covenants contained in each of the Credit
Agreement, the Notes (as defined in the Credit Agreement) and the other Loan
Documents (as defined in the Credit Agreement) to be performed or complied with
by the Debtor and the accuracy of the Debtor’s representations and warranties
contained in each of the Loan Documents (hereinafter collectively referred to as
the “Debtor Liabilities”), whether or not such Debtor Liabilities or any portion
thereof shall hereafter be released or discharged or is for any reason invalid
or unenforceable (capitalized terms used in this Agreement that are defined in
the Credit Agreement shall have the meanings assigned to them therein unless
otherwise defined in this Agreement); and

2. Assents to all agreements made or to be made between the Agent or any Lender
and any other Person(s) liable, either absolutely or contingently, on any of the
Debtor Liabilities, including any and all such agreements made by the Debtor and
any co-maker, endorser, pledgor, surety or guarantor (any such Person being
hereinafter referred to as an “Obligor”), and further agrees that the
Guarantor’s liability hereunder shall not be reduced or diminished by such
agreements in any way; and



--------------------------------------------------------------------------------

3. Consents and agrees that its obligations and liabilities hereunder shall in
no way be reduced, limited, waived or released if any other Person or Persons is
presently or in the future becomes a surety or guarantor in regard to the Debtor
Liabilities or any other liabilities among the Debtor, the Agent and the
Lenders; and

4. Consents that the Agent and the Lenders may, at their option, without in any
way affecting the Guarantor’s liability hereunder: (i) exchange, surrender or
release any or all collateral security or any endorsement, guaranty or surety
held by the Agent or the Lenders for any of the Debtor Liabilities; (ii) renew,
extend, modify, supplement, amend, release, alter or compromise the terms of any
or all of the Debtor Liabilities; and (iii) waive or fail to perfect the Agent’s
and the Lenders’ rights or remedies against the Debtor or the collateral
security for any of the Debtor Liabilities; and

5. Warrants that the address specified on the signature page hereof, immediately
below the Guarantor’s name, is the Guarantor’s true and correct address, and
agrees to notify the Agent, in the manner hereinafter specified, within three
(3) days after any change in the Guarantor’s address.

CONTINUING GUARANTOR. This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of the Debtor), all Debtor
Liabilities and all other amounts payable under the Loan Documents have been
paid and performed in full, and all Commitments have terminated. Without
limiting the generality of the foregoing, the Guarantor hereby irrevocably
waives any right to terminate or revoke this Agreement.

EXTENT OF GUARANTOR’S LIABILITY. This Agreement shall be and is intended to be
an absolute and unconditional guaranty and suretyship for the aggregate of the
Debtor Liabilities including, but not limited to, the Indebtedness evidenced by
the Notes. The Agent may apply any payment received on account of the Debtor
Liabilities in such order as the Lenders, in their sole discretion, may elect.
The obligations of the Guarantor under this Agreement, when construed
collectively with the obligations of (i) General Monitors, Inc., a Nevada
corporation (f/k/a Fifty Acquisition Corp., a Nevada corporation) (“GMI”) under
the Guaranty and Suretyship Agreement, dated October 13, 2010, made by GMI to
the Agent for the benefit of the Lenders, (ii) General Monitors Transnational,
LLC, a Nevada limited liability company (“GMT”) under the Guaranty and
Suretyship Agreement, dated October 13, 2010, made by GMT to the Agent for the
benefit of the Lenders and (iii) any other Person that becomes a Guarantor in
accordance with the terms of the Credit Agreement are intended to be the joint
and several obligations of the Guarantor, GMI, GMT and such other Persons that
become Guarantors under the Credit Agreement, and this Agreement, when construed
in connection with such other Guaranty Agreements is intended to be an absolute
and unconditional guaranty and suretyship for the aggregate of the Debtor
Liabilities subject to the limitation of the Guarantor’s total liability
hereunder set forth below.

Subject to the remainder of this Section [Extent of Guarantor’s Liability], but
otherwise notwithstanding anything to the contrary contained in this Agreement,
the maximum liability of the Guarantor under this Agreement shall not exceed the
sum of (i) that portion of the Debtor Liabilities, the proceeds of which are
used by the Debtor to make Valuable Transfers (as hereinafter defined) to the
Guarantor, plus (ii) ninety-five percent (95%) of the Adjusted Net

 

- 2 -



--------------------------------------------------------------------------------

Worth (as hereinafter defined), but only to the extent that Adjusted Net Worth
is a positive number, of the Guarantor at the date of this Agreement. For
purposes of this Section [Extent of Guarantor’s Liability]:

“Adjusted Net Worth” shall mean, as of any date of determination thereof, the
excess of (i) the amount of the fair saleable value of the assets of the
Guarantor as of the date of such determination, determined in accordance with
applicable federal and state Laws governing determinations of insolvency of
debtors, over (ii) the amount of all liabilities of the Guarantor, contingent or
otherwise, as of the date of such determination, determined on the basis
provided in the preceding clause (i), in all events prior to giving effect to
Valuable Transfers.

“Valuable Transfers” shall mean (a) all loans, advances, other credit
accommodations, or capital contributions made to the Guarantor with proceeds of
the Loans, (b) the amount of Letter of Credit Obligations with respect to
Letters of Credit issued to support the obligations or Indebtedness of the
Guarantor, (c) all debt securities or other obligations or Indebtedness of the
Guarantor acquired from the Guarantor or retired, redeemed, purchased or
acquired by the Guarantor with proceeds of any Loans or any Letters of Credit
issued to support the obligations or Indebtedness of the Guarantor, (d) all
equity securities of the Guarantor acquired from the Guarantor with the proceeds
of any Loans or of any drawings on Letters of Credit issued to support the
obligations of the Guarantor, (e) the fair market value of all property acquired
with proceeds of the Loans or of any drawings on Letters of Credit issued to
support the obligations or Indebtedness of the Guarantor and transferred to the
Guarantor, (f) the interest on and the fees in respect of the Loans, the
proceeds of which are used to make such a Valuable Transfer, and (g) the value
of any quantifiable economic benefits not included in clauses (a) through
(f) above, but includable in accordance with applicable federal and state Laws
governing determinations of the insolvency of debtors, accruing to the Guarantor
as a result of the Loans or the Letter of Credit Obligations.

The Guarantor agrees that the Debtor Liabilities may at any time and from time
to time exceed the maximum liability of the Guarantor hereunder without
impairing this Agreement or affecting the rights and remedies of the Agent and
the Lenders hereunder. No payment or payments made by the Debtor, the Guarantor
or any other Person or received or collected by the Agent or any Lender from the
Debtor, the Guarantor, GMI, GMT or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Debtor Liabilities shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor under this Agreement, and the Guarantor shall, notwithstanding any
such payment or payments (other than payments made to the Agent or any Lender by
the Guarantor or payments received or collected by the Agent or any Lender from
the Guarantor), remain liable for the Debtor Liabilities up to the maximum
liability amount of the Guarantor set forth in this Section [Extent of
Guarantor’s Liability] until the Debtor Liabilities are indefeasibly paid in
full in cash, each Lender’s obligations to make Loans and all of the Loans is
terminated according to the terms of the Credit Agreement, all Letters of Credit
have either expired or have been cancelled and all Lender Provided Interest Rate
Hedges have either expired or have been terminated; provided, however, that,
anything herein to the contrary notwithstanding, in no event shall the
Guarantor’s liability under this Section [Extent of Guarantor’s Liability]
exceed the maximum amount that, after giving effect to the incurring of

 

- 3 -



--------------------------------------------------------------------------------

the obligations hereunder and to any rights to contribution of the Guarantor
from the Debtors and other Affiliates of the Debtors, would not render the
Agent’s and the Lenders’ right to payment hereunder void, voidable or avoidable
under any applicable fraudulent transfer law; and further provided that if a
greater amount of the Debtor Liabilities than the maximum liability set forth in
this Section [Extent of Guarantor’s Liability] could be repaid by the Guarantor
as a result of an increase in the Guarantor’s Adjusted Net Worth subsequent to
the date of this Agreement, without rendering the Agent’s and the Lenders’ right
to payment hereunder void, voidable or avoidable under any applicable fraudulent
transfer law, then the amount of the Guarantor’s maximum liability calculated in
the first sentence of this Section [Extent of Guarantor’s Liability] shall be
calculated based upon the Guarantor’s Adjusted Net Worth on such later date,
rather than the date of execution of this Agreement.

UNCONDITIONAL LIABILITY. The Guarantor’s liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of: (i) any failure of the Agent or any Lender to obtain, retain,
preserve, perfect or enforce any rights against any Person (including without
limitation, any Obligor) or in any property securing any or all of the Debtor
Liabilities; (ii) the invalidity or irregularity of any such rights that the
Agent and the Lenders may attempt to obtain; (iii) any delay in enforcing or any
failure to enforce such rights, even if such rights are thereby lost; (iv) any
delay in making demand on any Obligor for payment or performance of any or all
of the Debtor Liabilities; or (v) from time to time, the payment in full and
subsequent incurring of any Debtor Liabilities.

RIGHT OF SET-OFF. As security for the prompt payment when due on the liabilities
of the Guarantor hereunder, the Guarantor hereby grants to the Agent and the
Lenders a lien and security interest in all property of the Guarantor now or at
any later time in the Agent’s or any Lender’s possession in any capacity
including, but not limited to, any balance or share of any deposit account, or
otherwise, now or hereafter owed by the Agent or any Lender from time to time to
the Guarantor in any regard or in any capacity, and whether or not then due.
Such lien and security interest shall be independent of any right of setoff that
the Agent and the Lenders may have. If any liability of the Guarantor hereunder
is not paid to the Agent when due, the Agent and the Lenders may forthwith:
(i) set-off against the liabilities of the Guarantor hereunder all moneys owed
by the Agent or any Lender to the Guarantor in any capacity, whether or not then
due, and whether provisionally or finally credited upon the Agent’s and the
Lenders’ books and records; and (ii) sell all or any part of any such property
held as collateral on or at the option of the Agent and the Lenders, at any time
or times without advertisement, demand or notice to the Guarantor (any and all
of which are hereby waived), except such notice, if any, as may be required by
Law and cannot be waived, with the right on the part of the Agent and the
Lenders or their respective nominees to become the purchasers thereof at any
such sale, free of any equity of redemption and of all other claims.

WAIVER. The Guarantor hereby waives all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof. The Guarantor hereby
consents to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantor will remain fully
liable hereunder notwithstanding

 

- 4 -



--------------------------------------------------------------------------------

any or all of the foregoing. The granting of an express written release of the
Guarantor’s liability hereunder or any other Obligor’s liability shall be
effective only with respect to the liability hereunder of the Guarantor or
Obligor who is specifically so expressly released but shall in no way affect the
liability hereunder of the Guarantor or any Obligor not so expressly released.
The dissolution of the Guarantor, or any other Obligor, shall in no way affect
the liability hereunder or that of any other Obligor. The Guarantor hereby
expressly waives: (i) notices of acceptance hereof; (ii) any presentment,
demand, protest, notice of default in connection with the Debtor Liabilities,
dishonor or notice of dishonor; (iii) any right of indemnification; and (iv) any
defense arising by reason of any disability or other defense whatsoever to the
liability of the Debtor, or any other circumstance which might otherwise
constitute a defense available to, or in discharge of, the Guarantor with
respect to its obligations hereunder.

No payment by the Guarantor shall entitle any other Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any of the rights of
the Agent and the Lenders, including rights to any payment made on account of
the Debtor Liabilities, regardless of the source of such payment, and the
Guarantor shall not have any right of subrogation, contribution, indemnification
or other rights to be reimbursed, made whole or otherwise compensated by any
other Obligor with respect to any payments made hereunder, until all of the
Debtor’s obligations to the Agent and the Lenders under the Credit Agreement and
the other Loan Documents are satisfied in full and are not subject to any right
of disgorgement and the Commitments are terminated. The Guarantor hereby waives
any benefit of and any right to participate in any collateral security now or
hereafter held by the Agent and the Lenders or any failure or refusal by the
Agent and the Lenders to perfect an interest in any collateral security.

BANKRUPTCY OF THE DEBTOR. Neither the Guarantor’s obligations to make payment in
accordance with the terms of this Agreement nor any remedy for the enforcement
hereof shall be impaired, modified, changed, released or limited in any manner
whatsoever by the Debtor’s bankruptcy or by any impairment, modification,
change, release or limitation of (i) the liability of the Debtor, any Person
assuming the obligations of the Debtor under the Credit Agreement or any of the
other Loan Documents or the Debtor’s estate in bankruptcy or (ii) any remedy for
the enforcement of the Debtor Liabilities, either of which result from the
operation of any present or further provision of any bankruptcy act, Law or
equitable cause or from the decision of any court. The Guarantor agrees that to
the extent that the Debtor or any other Obligor makes a payment or payments to
the Agent or any Lender, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be paid to a trustee, receiver or any other Person under any
bankruptcy act, Law or equitable cause, then to the extent of such payment, the
Debtor Liabilities or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

PAYMENT OF COSTS. In addition to all other liabilities of the Guarantor
hereunder, the Guarantor also agrees to pay to the Agent on demand all costs and
expenses (including attorneys’ fees and legal expenses) which may be incurred in
the enforcement or collection of the liabilities of the Guarantor hereunder.

PRIMARY LIABILITY OF THE GUARANTOR. The Guarantor agrees that this Agreement may
be enforced by the Agent and the Lenders without the necessity at any time of
resorting to or exhausting any other security or collateral and without the
necessity at any time of

 

- 5 -



--------------------------------------------------------------------------------

having recourse to the Credit Agreement and the other Loan Documents, or any
collateral now or hereafter securing the Debtor Liabilities or otherwise, and
the Guarantor hereby waives the right to require the Agent and the Lenders to
proceed against any other Obligor or to require the Agent and the Lenders to
pursue any other remedy or enforce any other right. The Guarantor further agrees
that nothing contained herein shall prevent the Agent and the Lenders from suing
on the Credit Agreement and the other Loan Documents, or any of them, or
foreclosing their Lien, if any, on any collateral hereafter securing the Debtor
Liabilities or from exercising any other rights available under the Credit
Agreement and the other Loan Documents, or any other instrument of security if
neither the Debtor nor the Guarantor timely satisfy the Debtor Liabilities
thereunder, and the exercise of any of the aforesaid rights and the completion
of any foreclosure proceedings shall not constitute a discharge of any of the
obligations of the Guarantor thereunder; it being the purpose and intent of the
Guarantor that the obligations of the Guarantor hereunder shall be absolute,
independent and unconditional. Neither the obligations of the Guarantor under
this Agreement nor any remedy for the enforcement thereof shall be impaired,
modified, changed or released in any manner whatsoever by an impairment,
modification, change, release or limitation of the liability of the Debtor or by
reason of the bankruptcy or insolvency of the Debtor. If acceleration of the
time for payment of any amount payable by the Debtor is stayed upon the
insolvency or bankruptcy of the Debtor, amounts otherwise subject to
acceleration under the terms of the Credit Agreement and the other Loan
Documents including, without limitation, interest at the rates set forth in the
Credit Agreement occurring after the date of such bankruptcy or insolvency,
shall nonetheless be payable by the Guarantor hereunder forthwith on demand by
the Agent. The Guarantor acknowledges that the term “Debtor Liabilities” as used
herein includes any payments made by the Debtor to the Agent or the Lenders and
subsequently recovered by the Debtor or a trustee for the Debtor pursuant to
bankruptcy or insolvency proceedings.

ACCELERATION OF THE GUARANTOR’S LIABILITIES. Upon the occurrence of any of the
following events, all of the Debtor Liabilities, at the Agent’s and the Lenders’
option, shall be deemed to be forthwith due and payable for the purposes of this
Agreement and for determining the liability of the Guarantor hereunder, whether
or not the Agent and the Lenders have any such rights against any other Obligor,
and whether or not the Agent and the Lenders elect to exercise any rights or
remedies against any other Person or property including, without limitation, any
other Obligor: (1) the failure of the Guarantor to perform any covenant or
obligation hereunder; or (2) the occurrence of an Event of Default under the
Credit Agreement; (3) except as otherwise permitted pursuant to the terms of the
Credit Agreement, the sale of all or substantially all of the assets, or change
in ownership, or the dissolution, merger, consolidation or reorganization of the
Guarantor; (4) any information or signature heretofore or hereafter furnished to
the Agent or any Lender by the Guarantor, or delivered to the Agent or any
Lender by an Obligor in connection with any of the Debtor Liabilities, is
materially false or incorrect at the time when made; or (5) the failure of the
Guarantor or any Obligor to furnish the Agent and the Lenders such financial and
other information as required by the Loan Documents.

RIGHTS OF THE GUARANTOR. All rights and remedies of the Guarantor against the
Debtor or any property of the Debtor or any collateral security for any of the
Debtor Liabilities, whether arising by promissory note, subrogation, security
agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Agent and the Lenders of all Debtor
Liabilities and to the priority of the Agent and the Lenders in any property of
the Debtor and any collateral

 

- 6 -



--------------------------------------------------------------------------------

security for any of the Debtor Liabilities. Any amount which may have been paid
to the Guarantor on account of any Indebtedness of the Debtor to the Guarantor,
or on account of any subrogation or other rights of the Guarantor against the
Debtor, when all of the Debtor Liabilities shall not have been indefeasibly paid
in full, shall be held by the undersigned in trust for the benefit of the
Lenders and shall forthwith be paid to the Agent to be credited and applied upon
the Debtor Liabilities, whether matured or unmatured.

NOTICE TO THE AGENT AND THE LENDERS BY THE GUARANTOR. Any notice to the Agent or
the Lenders by the Guarantor pursuant to the provisions hereof shall be sent by
first-class or first-class express mail, private overnight or next business day
courier or telecopy with confirmation in writing mailed first class, return
receipt requested, in all cases with charges prepaid, and any such properly
given notice will be effective when received, to:

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue, 4th Floor

Pittsburgh, Pennsylvania 15222

Attention: Tracy DeCock

Telephone: (412) 762-9999

Telecopier: (412) 762-4718

Notice by the Guarantor shall not, in any way, reduce, diminish or release the
liability of any other Obligor. In the event that this Agreement is preceded or
followed by any other guaranty or surety agreement(s) regarding the Debtor or
any other Person, all rights granted to the Agent and the Lenders in such
agreement(s) shall be deemed to be cumulative and this Agreement shall not, in
such event, be deemed to be cancelled, superseded, terminated or in any way
limited.

FINANCIAL STATEMENTS OF THE GUARANTOR. Financial information provided by the
Guarantor in connection herewith or with the Credit Agreement to the Agent or
any Lender is accurate and complete and has been prepared in accordance with
GAAP. There has been no Material Adverse Change since the date of such
information. The Guarantor has made full and true disclosure of all pertinent
financial and other information in connection with the transactions contemplated
hereby.

MISCELLANEOUS. This Agreement shall be binding upon the Guarantor and the
Guarantor’s successors and assigns, and shall inure to the benefit of the Agent
and the Lenders, their respective endorsers, successors and assigns forever. If
any provision of this Agreement shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, but this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein. All matters arising
hereunder shall be governed by the Laws of the Commonwealth of Pennsylvania
without regard to its conflict of laws principles, and the parties hereto agree
to the jurisdiction and venue of the Court of Common Pleas of Allegheny County,
Pennsylvania and the United States District Court for the Western District of
Pennsylvania with respect to any suit arising in connection herewith.

WAIVER OF TRIAL BY JURY. THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY,
AND IT WILL NOT AT ANY TIME INSIST

 

- 7 -



--------------------------------------------------------------------------------

UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR
ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. THE UNDERSIGNED (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THIS
WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE LENDERS TO ACCEPT THIS
AGREEMENT AND MAKE THE LOANS.

[INTENTIONALLY LEFT BLANK]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantor, intending to be legally bound,
has executed and delivered this Agreement on the 16th day of November, 2011, to
be effective on the Effective Date.

 

WITNESS:     MSA INTERNATIONAL, INC.

 

    By:  

 

    Name:  

 

    Title:  

 